PER CURIAM
Defendant appeals her conviction for possession of a controlled substance, assigning error to the denial of her motion to suppress a paperfold that was seized in a search incident to her arrest and chemical analysis evidence of its contents.
When defendant was booked, her possessions were inventoried. She produced the paperfold, which was sufficiently open that the officer could see a white crystaline substance that, on the basis of his training and experience, he identified as methamphetamine or cocaine. He seized it and, four days later, chemical analysis established that it was methamphetamine.
There was no error in denying defendant’s motion. State v. Owens, 302 Or 196, 729 P2d 524 (1986); See also State v. Herbert, 302 Or 237, 729 P2d 547 (1986).
Affirmed.